Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 02/26/2020. In virtue of this communication, claims 1-21 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 02/26/2020.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/26/2020 and 10/28/2020 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same.
 
Abstract Objection
The Abstract is objected to because it contains more than 150 words in length.

Drawings
The drawing submitted on 02/26/2020 is accepted as part of the formal application.


Prior Arts

1.	Nikitin et al (US 20100103053)

Regarding claim 1,
Nikitin et al, hereinafter Nikitin, discloses an interconnection assembly (an antenna assembly 200, Fig 4) comprising:
at least one cable (a cable 216, Fig 4) with a core (a core 230, Fig 4) comprising a first dielectric material (a ceramic material; paragraph [0048]), wherein the core is at least partially surrounded by a second dielectric material (a plastic material of a radome 224, Fig 4; paragraph [0053]) having a refractive index different from the first dielectric material;
a first connector part (a ground plane 214, Fig 4) positioned with respect to at least one antenna (a helical antenna 206, Fig 4); and
at least one second connector part (a ground plane 218, Fig 4) interconnected to the at least one cable positioning the core of the cable in a connected position.
Nikitin does not teach that the first connector part comprising a fan-out element comprising per antenna at least one hollow conductor arranged between the at least one antenna and the core of the at least one cable, the at least one hollow conductor extending in the fan-out element to guide a signal between the at least one antenna and the core of the at least one cable, the hollow conductor having a first port aligned with the at least one antenna and a second port, which in an assembled position is in communication with the core of the at least one cable.
[AltContent: textbox (Nikitin (US 20100103053))]
    PNG
    media_image1.png
    748
    676
    media_image1.png
    Greyscale


2.	Roulston et al (US 20180026375)

Regarding claim 1,
Roulston et al, hereinafter Roulston, discloses an interconnection assembly (an antenna assembly, Fig 4) comprising:
at least one cable (a coaxial cable 90, Fig 6) with a core (a core 90, Fig 6). It’s well known in the art that a coaxial cable comprises a first dielectric material, wherein 
a first connector part (a connecting part CP1, Fig 6) positioned with respect to at least one antenna (a slot 30, Fig 6) comprising
a fan-out element (a hollow enclosure 20, Fig 4) comprising per antenna at least one hollow conductor (a cavity 28, Fig 4),
the at least one hollow conductor extending in the fan-out element to guide a signal between the at least one antenna and the core of the at least one cable (Fig 6),
the hollow conductor having a first port (a port 50, Fig 4) aligned with the at least one antenna, which in an assembled position is in communication with the core of the at least one cable; and
Roulston does not teach the at least one hollow conductor arranged between the at least one antenna and the core of the at least one cable and having a second port, and at least one second connector part interconnected to the at least one cable positioning the core of the cable in a connected position with respect to the second port of the hollow conductor.
[AltContent: arrow][AltContent: textbox (Antenna assembly)][AltContent: textbox (Roulston (US 20180026375))]
    PNG
    media_image2.png
    597
    590
    media_image2.png
    Greyscale

[AltContent: textbox (CP1)][AltContent: arrow][AltContent: textbox (Roulston (US 20180026375))]
    PNG
    media_image3.png
    563
    596
    media_image3.png
    Greyscale


3.	Bennet et al (US 20180115040)

 Regarding claim 1,
Bennet et al, hereinafter Bennet, discloses an interconnection assembly (an antenna assembly, Fig 18O) comprising
at least one cable (a cable 1850; paragraph [0256]) with a core (a cable 1862, Fig 18O; paragraph [0256]). It’s well known in the art that a coaxial cable comprises a 
a first connector part (a waveguide 1865, Fig 18O) positioned with respect to at least one antenna (a horn 1880, Fig 18O) comprising
a fan-out element (a tapered element TE of the horn 1880, Fig 18O) comprising per antenna at least one hollow conductor (a cylindrical cavity of the waveguide 1865, Fig 18O; paragraph [0256])),
the at least one hollow conductor extending in the fan-out element to guide a signal between the at least one antenna and the core of the at least one cable (Fig 18O),
the hollow conductor having a first port (a wave input, Fig 18O) aligned with the at least one antenna and, which in an assembled position is in communication with the core of the at least one cable; and a second port (a radiating aperture ARAD, Fig 18O) of the horn 1880, Fig 18), which in an assembled position is in coominication with the core of the at least one cable. Bennet does not teach the fan-out element arranged between the at least one antenna and the core of the at least one cable, and at least one second connector part interconnected to the at least one cable positioning the core of the cable in a connected position with respect to the second port of the hollow conductor.
[AltContent: arrow][AltContent: textbox (Antenna assembly)][AltContent: textbox (TE)][AltContent: arrow][AltContent: arrow][AltContent: textbox (ARAD)][AltContent: arrow][AltContent: textbox (1862)][AltContent: textbox (Bennet (US 20180115040))]
    PNG
    media_image4.png
    298
    663
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “a fan-out element comprising per antenna at least one hollow conductor arranged between the at least one antenna and the core of the at least one cable, the at least one hollow conductor extending in the fan-out element to guide a signal between the at least one antenna and the core of the at least one cable, the hollow conductor having a first port aligned with the at least one antenna and a second port, which in an assembled position is in communication with the core of the at least one cable; and at least one second connector part interconnected to the at least one cable positioning the core of the cable in a connected position with respect to the second port of the hollow conductor”. These features reflect the application’s invention and are not taught by the pertinent prior arts Nikitin (US 20100103053), Roulston (US 20180026375) and Bennet (US 20180115040). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Nikitin, Roulston and Bennet to include features of claim 1.
Dependent claims 2-21 are considered to be allowable by virtue of their dependencies on claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HAI V TRAN/Primary Examiner, Art Unit 2845